EXHIBIT 10.3

LOCK-UP AGREEMENT

September 1, 2006

KBL Healthcare Acquisition Corp. II

757 Third Avenue, 21st Floor

New York, New York 10017

Attention: Marlene Krauss, M.D.

Re:    Securities Issued in Transactions with Summer Infant, Inc. and Companies

Ladies and Gentlemen:

In connection with the Agreement and Plans of Reorganization (“Agreement”),
dated September 1, 2006 by and among KBL Healthcare Acquisition Corp. II
(“Corporation”), a wholly owned subsidiary of the Corporation, Summer Infant,
Inc., a Rhode Island corporation (“SII”), Summer Infant Europe, Ltd., a United
Kingdom limited company (“SIE”), Summer Infant Asia, Ltd., a Hong Kong limited
company (“SIA” and collectively, with SII and SIE, the “Targets”), and the
stockholders (“Stockholders”) of each of the Targets, to induce the Corporation
to enter into the Agreement and consummate the Transactions (as defined in the
Agreement), the undersigned agrees to, neither directly nor indirectly, during
the “Restricted Period” (as hereinafter defined):

 

  (1) sell or offer or contract to sell or offer, grant any option or warrant
for the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any shares of stock, $.0001 par value, of the Corporation (“Parent
Common Stock”) issued to the undersigned in connection with the Transactions
(the “Restricted Securities”); or

 

  (2) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of any of the Restricted Securities, whether such swap transaction
is to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise.

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Agreement) and ending April 21, 2008.

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, by gift, will or
intestate succession, or by judicial decree, to any other Stockholder or the
undersigned’s “family members” (as defined below) or to trusts, family limited
partnerships and similar entities primarily for the benefit of the undersigned
or the undersigned’s “family members”; provided, however, that in each and any
such event it shall be



--------------------------------------------------------------------------------

a condition to the Transfer that the transferee execute an agreement stating
that the transferee is receiving and holding the Restricted Securities subject
to the provisions of this Lock-Up Agreement, and other than to return the
Restricted Securities to the former ownership, there shall be no further
Transfer of the Restricted Securities except in accordance with this Lock-Up
Agreement. For purposes of this sub-paragraph, “family member” shall mean
spouse, lineal descendants, stepchildren, father, mother, brother or sister of
the transferor or of the transferor’s spouse. Also notwithstanding the foregoing
limitations, in the event the undersigned is an entity rather than an
individual, this Lock-Up Agreement will not prevent any Transfer of any or all
of the Restricted Securities to the shareholders of such entity, if it is a
corporation, to the members of such entity, if it is a limited liability
company, or to the partners in such entity, if it is a partnership; provided,
however, that in each and any such event it shall be a condition to the Transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Lock-Up Agreement, and other than to return the Restricted Securities to
the former ownership, there shall be no further Transfer of the Restricted
Securities in accordance with this Lock-Up Agreement.

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released in whole or part from the terms hereof only upon the approval of the
board of directors of the Corporation (the “Board”) and the Committee referred
to in Section 1.14(a) of the Agreement. Notwithstanding the foregoing, all of
the Restricted Securities subject to this Lock-Up Agreement shall be released
from the terms hereof upon the termination of the Stock Escrow Agreement
(including any early termination by resolution of the Board) between Continental
Stock Transfer & Trust Co., the Corporation and certain stockholders of the
Corporation, dated April 21, 2005.

The undersigned hereby authorizes the Corporation’s transfer agent to apply to
any certificates representing Restricted Securities issued to the undersigned
the appropriate legend to reflect the existence and general terms of this
Lock-up Agreement.

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s heirs, successors, executors, administrators, conservators and
permitted assigns, and is executed as an instrument governed by the laws of the
State of Delaware.

 

Very truly yours,

                                                                               
      

(Signature)

Name (Print):                                                                 
Address:                                     
                                                                          
                                               
                                                                               
      

 

2